DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 17 and 59 are objected to because of the following informalities: 
Claim 4 recites:
“ 4. The filter cartridge of claim 1, wherein the end cap is formed from polyurethane.” Emphasis added. 

It is unclear if “the end cap” is the same as “the open end cap” as all the other claims refer to “the open end cap.”
For the purpose of examination, claim 4 is interpreted as:
“ 4. The filter cartridge of claim 1, wherein the open end cap is formed from polyurethane.”
The term “the end cap” in claim 17 is interpreted as “the open end cap” for the same reason as stated in claim 4. 
Claim 59 recites:
“59. An air filter cartridge comprising: 
a) filter media extending along a longitudinal axis between opposite first and second ends, the filter media defining an open interior volume and an outer perimeter;
b) an open end cap…” Emphasis added.

The phrase “filter media” should be “a filter media”.  
Appropriate correction is required.
Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–2 and 59–61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen, US 2015/0096931 A1(“Jensen”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Jensen. 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being obvious over Jensen in view of Osendorf et al., US 2017/0232374 A1 (“Osendorf”). 
Claim 1 describes an air filter cartridge. The air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends. The filter media defines an open interior volume and an outer perimeter.  The air filter cartridge comprises an open end cap disposed at the filter media first end. The air filter cartridge comprises a seal arrangement disposed on the open end cap. The seal arrangement has a profile varying in an axial direction between a first radial plane and a second radial plane such that a top edge of the profile, at a first circumferential location, is closer to a distal end of the air filter cartridge, as compared to a second circumferential location of the top edge of the profile. At least a portion of the seal arrangement is either disposed within the filter media open interior volume or about the filter media outer perimeter such that at least the second radial plane is axially located between the filter media first and second ends. The air filter cartridge comprises a plurality of axially extending channels recessed within the open end cap and extending through the first radial plane defined by the seal arrangement. At least some of the plurality of axially extending channels having a radial facing open side. The seal arrangement and the plurality of axially extending channels are located on a common radial side of the open end cap.
Claim 60 describes an air filter cartridge. The air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends. The filter media 
Here, the limitation of “air filter” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
The difference between claims 1 and 60 is the limitation of “wherein the seal arrangement and the plurality of axially extending channels are located on a common radial side of the open end cap,” which is presented in claim 1 but not in claim 60. Here, the examiner maps to claim 1, where all the limitations of claim 60 are simultaneously met. 
Jensen discloses an air filter cartridge (i.e., filter element 70). Jensen Fig. 5, [0050]. The air filter cartridge 70 comprises a filter media (i.e., filtration media 72) extending along a longitudinal axis between opposite first (i.e., upper end 76) and second ends (i.e., lower end 78). Id. at Fig. 1, [0050]. The filter media 72 defines an open interior volume (i.e., central cavity 74) and an outer perimeter (i.e., the outer perimeter of filter ring 72). Id. at Fig. 1,[0050]. The air Id. at Fig. 5, [0052]. The air filter cartridge comprises a seal arrangement (i.e., resilient sealing device 150) disposed on the open end cap 90. Id. at Fig. 2, [0057]. The seal arrangement 150 has a profile (i.e., annular undulating bead 170) varying in an axial direction between a first radial plane and a second radial plane such that a top edge of the profile, at a first circumferential location, is closer to a distal end of the air filter cartridge, as compared to a second circumferential location of the top edge of the profile. Id. at Fig. 2, [0065]. The seal arrangement 150 is disposed within the filter media open interior volume 74 such that at least the second radial plane is axially located between the filter media first 76 and second ends 78. Id. at Figs. 1 and 2. 
As shown in Fig. 2, the entire undulation profile 170 is within the open interior volume 74 and therefore, the first and second radial plane is axially located between the first 76 and second 78 ends of filter media 72.  Jensen Fig. 2. Additionally, it would have been an obvious, routine engineering choice to have the entire sealing arrangement 150 recessed within the open-end cap 90 because it doesn't matter where the seal arrangement 150 is located, as long as it is within the interior 74 of the filter element 72, around the second end 78 of the filter element. Furthermore, the second radial plane could alternatively be interpreted as going through the center of the hills 172 (as annotated in Fig. 5), which is located within the filter media first and second ends. Id. at Fig. 5.  Jensen also discloses that the air filter cartridge 70 comprises a plurality of axially extending channels (i.e., through passages 178) recessed within the open end cap 90 and extending through the first radial plane defined by the seal arrangement 150. Id. at Fig. 9, [0061]. At least some of the plurality of axially extending channels 178 have a radial facing open side. Id. at Fig. 9. The seal arrangement 150 and the plurality of axially extending Id. at Fig. 5. 

    PNG
    media_image1.png
    803
    995
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    513
    672
    media_image3.png
    Greyscale


Claim 2 describes the filter cartridge of claim 1, the seal arrangement and the plurality of axially extending channels are disposed on a radially inward side of the open end cap.
Jensen discloses that the seal arrangement 150 and the plurality of axially extending channels 178 are disposed on a radially inward side of the open end cap 90. Jensen Fig. 5. 
Claim 4 describes the filter cartridge of claim 1. The open end cap is formed from polyurethane. Claim 17 describes the filter cartridge of claim 14, the open end cap is formed from polyurethane.
Jensen does not disclose that the end cap 90 is formed from polyurethane.
In the analogous art of air filters, Osendorf discloses that its end cap 70 is made of polyurethane because of its soft and compressible property. Osendorf Fig. 3, [0185]. It would have been obvious for Thompson’s end cap 73 to be made of polyurethane as polyurethane is recognized in the air filtration end cap art as being suitable for end cap materials because it is soft and compressible. 
Claim 59 describes an air filter cartridge. The air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends. The filter media defines an open interior volume and an outer perimeter. The filter cartridge comprises an open end cap disposed at the filter media first end. The filter cartridge comprises a seal arrangement disposed on the open end cap. The seal arrangement has a profile varying in an axial direction between a first radial plane and a second radial plane such that a first circumferential segment of the profile is closer to the filter media first end as compared to a second circumferential segment of the profile. At least a portion of the seal arrangement is either disposed within the filter media open interior volume or about the filter media outer perimeter. The filter cartridge also comprises a plurality of axially extending channels recessed within the open end cap and extending through the first radial plane defined by the seal arrangement. The plurality of axially extending channels each having a radial facing open side. The seal arrangement and the plurality of axially extending channels are located on a common radial side of the open end cap. 
Here, the limitation of “air filter” fails to patentably distinguish over the prior art because it describes  the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Jensen discloses an air filter cartridge (i.e., filter element 70). Jensen Fig. 6, [0050]. The air filter cartridge 70 comprises a filter media (i.e., filtration media 72) extending along a longitudinal axis between opposite first (i.e., upper end 76) and second ends (i.e. lower end 78). Id. at Fig. 1, [0050]. The filter media 72 defines an open interior volume (i.e., central cavity 74)  and an outer perimeter (i.e., the outer perimeter of filter ring 72). Id. at Fig. 1, [0050]. The filter cartridge 70 comprises an open end cap (i.e., second end cap 90) disposed at the filter media first end 76. Id. at Fig. 5, [0052]. The filter cartridge comprises a seal arrangement (i.e., resilient sealing device 150) disposed on the open end cap 90. Id. at Fig. 2, [0057]. The seal arrangement 150 has a profile (i.e., annular undulating bead 170) varying in an axial direction between a first radial plane and a second radial plane such that a first circumferential segment of the profile is closer to the filter media first end as compared to a second circumferential segment of the profile. Id. at Fig. 2, [0065]. The seal arrangement 150 is disposed within the filter media open interior volume 74. Id. at Fig. 5, [0057]. The filter cartridge 70 also comprises a plurality of axially extending channels (i.e., through passages 178) recessed within the open end cap 90 and extending through the first radial plane defined by the seal arrangement 150. Id. at Fig. 9, [0061]. The plurality of axially extending channels 170 each having a radial facing open side. Id. at Fig. 9. The seal arrangement 150 and the plurality of axially extending channels 178 are located on a common radial side (i.e., radial inward side) of the open end cap. Id. at Fig. 5. 

    PNG
    media_image1.png
    803
    995
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    513
    672
    media_image3.png
    Greyscale

Claim 61 describes the air filter cartridge of claim 60. At least a first portion of the axially extending channels is either disposed within the filter media open interior volume or about the filter media outer perimeter such that the first portion is axially located between the filter media first and second ends.
Jensen discloses that a first portion of the axially extending channels 178 are disposed within the filter media open interior volume 74 such that the first portion is axially located between the filter media first 76 and second 78 ends. Jensen Fig. 5. 
Allowable Subject Matter
Claims 3 and 14–16, 47 and 51–58 are objected to as being dependent upon a rejected base claim — claim 1, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims. 
Claim 3 depends from claim 1 and requires the seal arrangement and the plurality of axially extending channels disposed on a radially outward side of the open end cap.
Jensen discloses that the seal arrangement 150 and the plurality of axially extending channels 178 disposed on a radially inward side of the open end cap 90. 
Claim 14 depends on the air filter cartridge of claim 1. The air filter cartridge further comprises a plurality of circumferentially spaced extension members extending from an end face of the open end cap. The plurality of axially extending channels are disposed within the extension members. The channels is configured to engage with corresponding ribs provided on a filter assembly housing.
Jensen dose not discloses that the the filter cartridge 70 comprises a plurality of circumferentially spaced extension members extending from an end face of the open end cap 90. 
Claim 15–16, 47 and 51–58 are allowable because they depend from claims 14. 

Response to Arguments
Claims Objections
The examiner maintains the claim objection as the issue in claim 59 is not addressed.  as the applicant has amended the claim to overcome the rejection. Additionally, claims 4 and 17 are objected to for the inconsistent use of “the open end cap” and “the end cap.”
35 USC §§ 102 or 103 Rejections
The applicant amends claim 1 to further limit the claim such that “at least the second radial plane is axially located between the filter media first and second ends” and that “the seal arrangement and the plurality of axially extending channels are located on a common radial side of the open end cap.” Applicant Rem. dated Nov. 16, 2021 (“Applicant Rem.”) p. 8. Additionally, the applicant amends claim 60 to further limit the claim such that “at least the second radial plane is axially located between the filter media first and second ends.” Id. 
While Thompson fails to teach those limitations, amended claims 1 and 60 are rejected under 35 U.S.C. 102(a)(1) or 103 as being anticipated by or obvious over Jensen. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776